Citation Nr: 0017931	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  97-13 556A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

To be clarified.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

James L. March, Counsel




INTRODUCTION

The veteran served on active duty from June 1941 to December 
1946 when he was a prisoner-of-war of the German Government.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1997 rating decision of the RO.  



REMAND

In March 1997, the RO denied claims of service connection for 
a claimed heart disorder and for increased ratings for the 
service-connected residuals of a gunshot wound to the right 
side of the back, residuals of a gunshot wound to the left 
side of the back, anxiety neurosis and residuals of frost 
bite.  Notice of the decision was sent on March 27, 1997.  

In April 1997, the RO received the veteran's notice of 
disagreement (NOD).  The NOD addressed the issues of service 
connection for a heart condition and increased ratings for 
residuals of a gunshot wound to the right and left sides of 
the back and anxiety neurosis.  In addition, the veteran 
raised new claims of service connection for hypertension, 
stroke residuals , an eye disorder and a prostate disorder, 
as well as a claim for a total rating based on individual 
unemployability.  

On May 1, 1997, a rating decision was issued which denied the 
veteran's new claims.  Notice of that decision was mailed to 
the veteran on May 7, 1997.  A statement of the case (SOC) 
was issued on May 6, 1997, regarding the issues addressed in 
the veteran's NOD.  

On May 14, 1997, the RO received a letter from the veteran 
referencing that portion of the SOC which mentioned that the 
veteran raised new issues which would be handled by a 
separate rating.  The veteran indicated concern as to whether 
he was to file a VA Form 9 with respect to the new issues and 
then indicated that he did not plan to file a VA Form 9 "for 
other reasons."  The Board notes that, on the file copy of 
this letter, there is a handwritten notation in black ink 
stating that this has been "accepted in lieu of VA Form 9."  

In a May 23, 1997 letter, the RO responded to the veteran, 
indicating that the new issues had been addressed in a rating 
decision dated May 1, 1997, and that he was to complete a VA 
Form 9 for the issues that were addressed in the May 6, 1997, 
SOC.  As of this date, no VA Form 9 has been received.  

It appears that the veteran's file may have been 
inadvertently sent to his representative who addressed the 
issues in the SOC.  Subsequently, the claims folder was 
forwarded to the Board.  As there appears to be some 
confusion regarding whether the veteran intended to file a 
substantive appeal, the RO should contact the veteran for 
clarification.  

In light of the foregoing, the Board is REMANDING this case 
to the RO for the following:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
inquire whether it was his intent to 
perfect the appeal of the issues 
addressed in the SOC when he filed his 
May 1997 letter.  

2.  If the RO determines that any of the 
issues addressed in the SOC are in 
appellate status, the RO should conduct 
any indicated development and review the 
issues on appeal.  Due consideration 
should be given to all pertinent laws and 
regulations.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be issued an 
appropriate Supplemental Statement of the 
Case and given a reasonable opportunity 
to reply.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  




